NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            JAN 31 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
GEORGE HORNBERGER, an individual,                No.   15-55249

              Plaintiff-Appellant,               D.C. No.
                                                 8:14-cv-01645-DOC-RNB
 v.

MERRILL LYNCH PIERCE FENNER &                    MEMORANDUM*
SMITH, INC., Delaware Corporation;
BANK OF AMERICA CORPORATION,
a Delaware Corporation; MERRILL
LYNCH & CO., INC., a Delaware
Corporation,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                      Argued and Submitted January 13, 2017
                               Pasadena, California

Before: TROTT, McKEOWN, and WATFORD, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      After reading the briefs, listening to oral argument, and examining the

record, we conclude that Hornberger’s questionable claims involving “Japanese

Yen Notes,” which he alleges had a value in 2000 of $2 billion, are barred by the

applicable state statutes of limitation, the most generous of which is four years.

Our conclusion also covers his request for an accounting. The document from

Merrill Lynch faxed to Hornberger by William Meadows on March 18, 2002 put

Hornberger on actual notice that Merrill Lynch had not monetized the notes, could

not verify their validity, and wanted “no responsibility” for them. Moreover,

Hornberger knew that Meadows had asked Merrill Lynch to return the notes. We

agree with the district court that Hornberger’s failure to take any legal action on

this matter until November 19, 2013 was not excused by either the discovery rule,

equitable estoppel, or equitable tolling.

      AFFIRMED.




                                            2
                                                                              FILED
Hornberger v. Merrill Lynch, et al, No. 15-55249
                                                                               JAN 31 2017
TROTT, Circuit Judge, concurring:                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


      During oral argument, it became clear that Hornberger’s claim for an

accounting is both moot and frivolous. First, Hornberger had no account with

Merrill Lynch. The account was opened by William Meadows, now deceased, and

Wellington International Trust. Second, Merrill Lynch showed a binder of

documents to Hornberger’s first round of lawyers and to Hornberger himself. The

documents included Meadows’s signed receipt for the notes which Meadows had

asked Merrill Lynch to return. In a document submitted under penalty of perjury,

Hornberger admits reviewing this signed receipt. The date of the receipt was 2002.

Hornberger’s uncorroborated self-serving claim that Meadows’s signature and

initials on the receipt were forgeries lacks any indicia of credibility. Third, his

current attorney’s representation during oral argument as an officer of the court

that he had “yet to be shown” any documents from Merrill Lynch about the status

of the accounts was directly contradicted by his further admission that Merrill

Lynch had shown him a signed copy of the 2002 faxed receipt “once we initiated

litigation.” Counsel for Hornberger concedes that he wants “an accounting as to

what happened to the notes.” This objective has already been achieved. Counsel’s

request amounts to asking us to send the district court on a wild goose chase.